Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.         The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first drive of the first actuator and the second drive of the second actuator as set forth in claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
             Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
2.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
  A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.          Claims 1-4, 6-17 and 19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Briggman (2017/0067800 A1), provided with the IDS submitted on 07/16/2020. Regarding claim 1, Briggman teaches a microtome, 100 comprising: a base element 102; a mid element 130 connected to the base element to be swivellable about a swivel axis via a swivel joint 132; a cutting apparatus element group comprising: a first cutting apparatus (Fig. 2C) element comprising a first member selected from the group consisting of a blade 116 configured to separate a layer from an object and an object holder configured to hold the object; and a second cutting apparatus element comprising a second member selected from the group consisting of the blade configured to separate the layer from the object and the object holder 134 configured to hold the object, the second member being different from the first member; a first actuator 110  apparatus connected to the mid element and the first cutting apparatus element, the first actuator apparatus configured to move the first cutting apparatus element relative to the mid element 130 in a delivery direction to set delivery of the object to the blade 116; a measuring apparatus (124, 126) configured to measure a position of the mid element in the delivery direction relative to a reference (defined by the positioned of the holder); and a controller (paragraphs 0042-0043) configured to control the first actuator apparatus 110 based on the position measured by the measuring apparatus, wherein the microtome is configured to perform a cutting process when the mid element swivels relative to the base element about the swivel axis (Fig. 1 and paragraph 0052). See Figs.  1-2D in Briggman. 
             Regarding claim 2, Briggman teaches everything noted above including that the controller is configured to control the first actuator apparatus110 based on the measured position to set a distance between the first and second cutting apparatus elements in the delivery direction. See paragraph 0052 in Briggman.
             Regarding claim 3, Briggman teaches everything noted above including at least one of the following holds: the reference 126 has a rigid arrangement relative to the base element; the reference comprises the base element; and the delivery direction is parallel to the swivel axis.  See Fig. 1 and paragraph 0040 in Briggman.
           Regarding claim 4, Briggman teaches everything noted above including that the measuring apparatus comprises a measuring apparatus element group; the measuring apparatus element group comprises a first measuring apparatus element 124 and a second measuring apparatus element 126 different from the first measuring apparatus element., wherein the measuring apparatus element group further comprises: i) a light beam emitter and a light detector; or ii) a first capacitor plate 124 and a second capacitor plate 126 (paragraphs 0040-0041); the first measuring apparatus element 124 is on the mid element 132 (via the base 102); and the second measuring apparatus 126 and is on the base 102 element.  
              Regarding claim 6, Briggman teaches everything noted above including that the measuring apparatus is configured to measure the position immediately before and/or during the cutting process.  See paragraphs 0042-0043 in Briggman. 
              Regarding claim 7, Briggman teaches a microtome 100, comprising: a base element 102; a mid element 130; a joint 132 configured to facilitate a guided movement of the mid element relative to the base element; a cutting apparatus element group comprising: a first cutting apparatus (Fig. 2C) element comprising a first member selected from the group consisting of a blade 116 configured to separate a layer from an object and an object holder configured to hold the object; and a second cutting apparatus element comprising a second member selected from the group consisting of the blade configured to separate the layer from the object and the object holder 134 configured to hold the object, the second member being different from the first member; a first actuator 110 apparatus configured to move the first cutting apparatus element relative to the second cutting apparatus element in a delivery direction to set the delivery of the object to the blade; a measuring apparatus (124,  126 configured to measure a position of the first cutting apparatus element, or of an element rigidly connected to the first cutting apparatus element, in the delivery direction relative to a reference (defined by the position of the holder 134) provided by a reference element; a controller (paragraphs) configured to control the first actuator apparatus based on the position measured by the measuring apparatus; and a second actuator 140 apparatus configured to move the reference element in the delivery direction relative to the base element, wherein the microtome is configured to perform a cutting process when, guided by the joint, the mid element 130 moves relative to the base element.  
              Regarding claim 8, Briggman teaches everything noted above including that the controller is configured to control the first actuator apparatus 110 based on the measured position to set the position of the first cutting apparatus element in the delivery direction.  
              Regarding claim 9, Briggman teaches everything noted above including that at least one of the following holds: apart from the joint, there are no further guided movement degrees of freedom between the base element and the mid element; the base element and the mid element are directly interconnected by the joint 130. 
               Regarding claim 10, Briggman teaches everything noted above including that the first actuator apparatus is configured to move the first cutting apparatus element relative to the mid element in the delivery direction to set the delivery of the object to the blade.  
               Regarding claim 11, Briggman teaches everything noted above including that the joint 130 comprises a swivel joint connecting the mid element 132 to the base element 102 (via the brackets 128) in a manner swivellable about a swivel axis; and the microtome 100 is configured so that a swivelling movement of the mid element 132 relative to the base element about the swivel axis allows a cutting process to be carried out.  
               Regarding claim 12, Briggman teaches everything noted above including that the delivery direction is parallel to the swivel axis. See Fig. 1 in Briggman.
               Regarding claim 13, Briggman teaches everything noted above including that the joint 7 is a translation movement apparatus connecting the mid element 132 to the base element (via the brackets 128)  in translatable manner along a translation movement direction (the same direction as the direction movement of the actuator 140); and the microtome 100 is configured so that a translation movement of the mid element relative to the base element in the translation movement direction allows a cutting process to be carried out.  
              Regarding claim 14, Briggman teaches everything noted above including that the delivery direction (defined by up and down movement) is orthogonal to the translation movement direction (defined by the left to right movement).  
              Regarding claim 15, Briggman teaches everything noted above including that the joint 132 is kinematically disposed between the first actuator apparatus and the base element or between the first actuator apparatus and the mid element.  
              Regarding claim 16, Briggman teaches everything noted above including that the first actuator apparatus 110 is configured to move the mid element relative to the base element in the delivery direction to set the delivery of the object to the blade.  
                Regarding claim 17, Briggman teaches everything noted above including that the measuring apparatus comprises a measuring apparatus element group; the measuring apparatus element group comprises a first measuring apparatus element 124 and a second measuring apparatus element 126 different from the first measuring apparatus element., wherein the measuring apparatus element group further comprises: i) a light beam emitter and a light detector; or ii) a first capacitor plate 124 and a second capacitor plate 126 (paragraphs 0040-0041); the first measuring apparatus element 124 is on the mid element 132 (via the base 102); and the second measuring apparatus 126 and is on the base 102 element.
              Regarding claim 19, Briggman teaches everything noted above including that the reference is defined by the boundary.  

Claim Rejections - 35 USC § 103
      4.        The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the   
      basis for  all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


5.       Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Briggman in view of Satoshi et al. (JP H10104131 A1), hereinafter Satoshi, provided with the IDS submitted on 07/16/2020. See English translation of (JP H10104131 A1) in Espacenet. 
https://worldwide.espacenet.com/patent/search/family/017539327/publication/JPH10104131A?q=h10104131
           Regarding claim 5, Briggman does not explicitly teach that the first actuator apparatus comprises a first actuator and a second actuator coupled to the first actuator; the first actuator is configured to provide a first movement; the second actuator is configured to provide a second movement; and the first movement is faster and more precise than the second movement.  However, Satoshi teaches a first actuator apparatus comprises a first actuator 7 (as a piezoelectric actuator) and a second actuator (8, 10, 12, 13) coupled to the first actuator; the first actuator 7 is configured to provide a first movement; the second actuator is configured to provide a second movement; and the first movement is faster and more precise than the second movement. See Figs. 1-2 in Satoshi. It would have been obvious to a person o ordinary skill in the art to provide Briggman’s firs actuator apparats, with the first and second actuators, as taught by Satoshi, in order to actuate the cutting element in a precise manner. 

6.       Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Briggman. Regarding claim 18, Briggman teaches everything noted above except that the light detector comprises detection area segments evaluable separately from one another, and a boundary between two adjoining detection area segments is a curved line or a straight line.  However, Official Notice is taken that the use of a light detector comprising detection area segments evaluable separately from one another, and a boundary between two adjoining detection area segments is a curved line or a straight line is old and well known in the art.

7.       Claims 20-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over 
Satoshi et al. (JP H10104131 A1), hereinafter Satoshi, provided with the IDS submitted on 07/16/2020, in view of Walter (2014/0026727 A1). See English translation of (JP H10104131 A1) in Espacenet. 
https://worldwide.espacenet.com/patent/search/family/017539327/publication/JPH10104131A?q=h10104131
          Regarding claim 20, Satoshi teaches a microtome (Fig. 1) comprising: a cutting apparatus element comprising a first member selected from the group consisting of a blade 16 configured to separate a layer from an object 5 and an object holder 6 configured to hold the object; and a second cutting apparatus element comprising a second member selected from the group consisting of the blade configured to separate the layer from the object and the object holder configured to hold the object, the second member being different from the first member; a first actuator apparatus comprising: a first actuator 7; and a second actuator (8, 10, 12, 13) comprising a third element 12, a fourth element (8, 10) and a second drive 13 configured to move the third element 12 relative to the fourth element (8, 10) along the delivery direction, wherein: a second element of the first actuator (as a piezoelectric actuator) is rigidly connected to the first cutting apparatus element 6 in relation to the delivery direction; inherently a first element of the first actuator 7 is rigidly connected to the fourth element (8, 10). See Figs. 1-2 in Satoshi. It could be argued that Satoshi does not disclose the first actuator 7 (as piezoelectric actuator) comprising a first element, a second element and a first drive configured to move the first element relative to the second element along a delivery direction. However, Walter teaches a first actuator 50 (as piezoelectric actuator; Fig. 7 and paragraph 0043) comprising a first element (as a housing of the actuator), a second element 56 and a first drive (52, 54 as the stator 52 and at least one piezoelectric element 64) configured to move the first element relative to the second element 56 along a delivery direction. Walter also teaches that the second element 56 of the first actuator 50 (as a piezoelectric actuator) is rigidly connected to a first cutting apparatus element 40 in relation to the delivery direction. See Figs. 1-8 in Walter. It would have been obvious to a person of ordinary skill in the art to provide Satoshi’s first actuator with the first element, second element and first drive, as taught by Walter, in order to move actuate the first cutting apparatus. It could be argued that that Satoshi does not specifically teach that the microtome is configured to perform a cutting process when the third element moves in a cutting direction transverse oriented to the delivery direction. It should be noted that Satoshi teaches the first member with the blade 16 moves with respect to the second member which includes the third element. However, Walter also a microtome 10 including a cutting apparatus element group having a second member 12 which moves transverse to a blade 20 of a first member 18 of the cutting apparatus during the cutting process of the microtome. See Figs. 1-2 in Walter. Therefore, it would have been obvious to a person of ordinary skill in the art to provide move the second member (which includes the third element) of Satoshi’s cutting apparatus element group relative to the blade of the first member instead of moving the first member relative to the second member, as taught by Walter, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
           Regarding claim 21, Satoshi teaches everything noted above including that the first actuator 7 is configured to provide a first movement; the second actuator (8, 10, 12, 13) is configured to provide a second movement; and the first movement is faster and more precise than the second movement.  
           Regarding claim 21, Satoshi teaches everything noted above including a measuring apparatus 15 (Fig. 1) configured to measure a position of the first cutting apparatus element, or of an element rigidly connected to the first cutting apparatus element, in the delivery direction relative to a reference; and a controller configured to control the first actuator apparatus based on the position measured by the measuring apparatus. See the translation of Satoshi in Espacenet.  

Conclusion
8.         The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 
Leighton (4,377,958), McCormick (5,461,953), Asakura et al. (5,752,125) and Kong et al. (2006/0086221 A1) teach a microtome.

9.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571/) 272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   
   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724  
                                                                                                                                                                                                  May 2, 2022